Order entered November 26, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00191-CV

                                BALTASAR D. CRUZ, Appellant

                                                  V.

                           JAMES VAN SICKLE, ET AL., Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-09275

                                             ORDER
       We GRANT appellant’s November 21, 2013 unopposed motion for an extension of time

to file a reply brief. Appellant shall file his reply brief on or before January 9, 2014.


                                                        /s/    ELIZABETH LANG-MIERS
                                                               JUSTICE